DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, first switch elements (Claims 2, 6, 12 and 14), second switch elements (Claims 4, 6 and 13-14) must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pixel Voltage Compensation Method for Liquid Crystal Display to Suppress Pixel Electrode Voltage Cross-Talk.
Claim Objections
Claims 1, 3, 5, 7, 10-11 and 19 are objected to because of the following informalities:
As per claim 1, the limitation “determining a capacitance between at least one data line adjacent to a target pixel electrode and the target pixel electrode” should be “determining a capacitance between at least one data line adjacent to a target pixel electrode”.
As per claim 3, the meaning of “ΔV11”, “ΔV12” and “T11” needs to be recited in the claim.
As per claim 5, the meaning of “ΔV21”, “ΔV22”, “ΔV2(n-1)”, “T21”, “T22” and “T2(n-1)” needs to be recited in the claim.
As per claim 7, the meaning of “ΔV11”, “ΔV12”, “ΔV21”, “ΔV22”, “ΔV2(n-1)”, “T11”, “T12”, “T21”, “T22” and “T2(n-1)” needs to be recited in the claim.
a displaying of images”.
Furthermore, claim 10 needs to ended with a period (.). Each claim begins with a capital letter and ends with a period. See MPEP 608.01(m).
As per claim 11, the limitation “a determination module, configured to determine a capacitance between at least one data line adjacent to a target pixel electrode and the target pixel electrode” should be “a determination module, configured to determine a capacitance between at least one data line adjacent to a target pixel electrode”.
As per claim 19, the meaning of “ΔV”, “ΔV11”, “ΔV12”, “ΔV21”, “ΔV21”, “ΔV22”, “ΔV2(n-1)”, “T11”, “T12”, “T21”, “T22” and “T2(n-1)” needs to be recited in the claim.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 2, 4, 6 and 11-15, the claim limitation “first switch elements” (Claims 2, 6, 12 and 14), “second switch elements” (Claims 4, 6 and 13-14), 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2, 4, 6 and 11-15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Fig. 4 and paragraph 0018 discloses “determination module 1” to determine a capacitance between at least one data line adjacent to a target pixel electrode and the target pixel electrode with no disclosure of any adequate structure to perform the claimed function of determine a capacitance.
Fig. 4 and paragraph 0018 discloses “detector module 2” to detect a voltage difference between a driving voltage of the data line and a driving voltage of the target pixel electrode with no disclosure of any adequate structure to perform the claimed function of detect a voltage difference.
Fig. 4 and paragraph 0018 discloses “calculator module 3” to calculate a variation of the driving voltage of the target pixel electrode caused by the capacitance and the voltage difference with no disclosure of any adequate structure to perform the claimed function of calculate a variation.
Fig. 4 and paragraph 0018 discloses “compensator module 4” to compensate for the driving voltage of the target pixel electrode according to the variation with no disclosure of any adequate structure to perform the claimed function of compensate for the driving voltage.

Fig. 4 and paragraph 0022 discloses “first compensator unit 42” to subtract the variation from the driving voltage of the target pixel electrode with no disclosure of any adequate structure to perform the claimed function of subtract the variation.
Fig. 4 and paragraph 0022 discloses “second compensator unit 43” to add an absolute value of the variation to the driving voltage of the target pixel electrode with no disclosure of any adequate structure to perform the claimed function of add an absolute value.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “first switch elements as the first data line is connected through switch elements with the target pixel electrode” (Claims 2, 6, 12 and 14), “second switch elements as the second data line is connected with a column of second pixel electrodes through switch elements” (Claims 4, 6 and 13-14), “determination module to determine a capacitance between at least one data line adjacent to a target pixel electrode and the target pixel electrode” (Claims 11-14), “detector module to detect a voltage difference between a driving voltage of the data line and a driving voltage of the target pixel electrode” (Claims 11-14), “calculator module to calculate a variation of the driving voltage of the target pixel electrode caused by the capacitance and the voltage difference” (Claims 11-14), “compensator module to compensate for the driving voltage of the target pixel electrode according to the variation” (Claims 11 and 15), “judgment unit to determine whether the variation is greater than zero or less than zero” (Claim 15), “first compensator unit to subtract the variation from the driving voltage of the target pixel electrode” (Claim 15), “second compensator unit to add an absolute value of the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 11, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 20120169706) in view of Um (20140125571).
As per claim 1, Dong discloses a pixel voltage compensation method (Abstract), comprising:
detecting a voltage difference (i.e.,  ΔVp) between a driving voltage of the data line and a driving voltage of the target pixel electrode in a period from a start of present charging (Fig. 5, #T2) of the target pixel electrode to a start of next charging (#T3) of the target pixel electrode ([0027]-[0032]; [0045]-[0048]);
calculating a variation of the driving voltage (#ΔV1, ΔV2, ΔV3) of the target pixel electrode caused by the capacitance and the voltage difference ([0046]-[0052]); and
compensating for the driving voltage of the target pixel electrode according to the variation ([0050]-[0052]).
However, Dong does not explicitly teach determining a capacitance between at least one data line adjacent to a target pixel electrode and the target pixel electrode.
Um teaches determining a capacitance between at least one data line adjacent to a target pixel electrode and the target pixel electrode ([0071]-[0074]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the capacitance of Dong determined according to Um so as to provide determining the first coupling capacitance based on a distance between the first data line and the first pixel electrode and the width of the first pixel electrode (Um: [0071]).

a detector module, configured to detect a voltage difference (i.e.,  ΔVp) between a driving voltage of the data line and a driving voltage of the target pixel electrode in a period from a start of present charging (Fig. 5, #T2) of the target pixel electrode to a start of next charging (#T3) of the target pixel electrode ([0027]-[0032]; [0045]-[0048]; where a detector module is inherently present);
a calculator module, configured to calculate a variation of the driving voltage (#ΔV1, ΔV2, ΔV3) of the target pixel electrode caused by the capacitance and the voltage difference ([0046]-[0052]; where a calculator module is inherently present); and
a compensator module, configured to compensate for the driving voltage of the target pixel electrode according to the variation ([0050]-[0052]; where a compensator module is inherently present).
However, Dong does not explicitly teach a determination module, configured to determine a capacitance between at least one data line adjacent to a target pixel electrode and the target pixel electrode.
Um teaches a determination module, configured to determine a capacitance between at least one data line adjacent to a target pixel electrode and the target pixel electrode ([0071]-[0074]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the capacitance of Dong determined according to Um so as to provide determining the first coupling capacitance based on a 
As per claim 16, Dong in view of Um discloses a display device, comprising the pixel voltage compensator device according to claim 11 and a display panel (Dong: [0001]-[0002]).
As per claim 17, Dong discloses a pixel voltage compensation method (Abstract), comprising:
obtaining a first voltage difference (i.e.,  ΔVp) between a driving voltage, in a charging period of a target pixel electrode, of a first data line connected with the target pixel electrode and a driving voltage of the target pixel electrode, wherein the charging period of the target pixel electrode is a period of time from a start of present charging (Fig. 5, #T2) of the target pixel electrode to a start of next charging (#T3) of the target pixel electrode ([0027]-[0032]; [0045]-[0048]);
calculating a first variation of the driving voltage (#ΔV1, ΔV2, ΔV3) of the target pixel electrode caused by the first voltage difference and a first capacitance ([0046]-[0052]), 
compensating for the driving voltage of the target pixel electrode at least according to the first variation ([0050]-[0052]).
However, Dong does not explicitly teach the first capacitance is a capacitance between the target pixel electrode and the first data line.
Um teaches the first capacitance is a capacitance between the target pixel electrode and the first data line ([0071]-[0074]).

As per claim 20, Dong in view of Um discloses a pixel voltage compensator device (Dong: [0050]-[0052]; where a pixel voltage compensator device is inherently present), comprising a processor and a memory, wherein the memory stores a computer program instruction that is executed by the processor to perform the pixel voltage compensation method the pixel voltage compensation method according to claim 17 (Dong: Abstract; [0060]; where a processor is inherently present).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Um in view of Chen (US 20150235625).
As per claim 10, Dong in view of Um discloses the pixel voltage compensation method according to claim 1.
However, the prior art of Dong and Um do not explicitly teach the pixel voltage adopts an inversion manner of column inversion or an inversion manner of dot inversion during displaying images.
Chen teaches the pixel voltage adopts an inversion manner of column inversion or an inversion manner of dot inversion during displaying images ([0008]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adopted the driving schemes .
Allowable Subject Matter
Claims 8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4, 6 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a pixel voltage compensation method comprising determining a capacitance between at least one data line adjacent to a target pixel electrode does not teach or fairly suggest the at least one data line adjacent to the target pixel electrode comprises a first data line, and the first data line is connected through first switch elements with the target pixel electrode and with first pixel electrodes which are in a column provided with the target pixel electrode; the pixel voltage compensation method comprises: determining a first capacitance between the first data line and the target pixel electrode; detecting a first voltage difference between a driving voltage applied to each of the first pixel electrodes by the first data line and a driving voltage applied to the target pixel electrode by the first data line, in the period from the start of the present charging of the target pixel electrode to the start of the next charging of the target pixel .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                             

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622